Requestor:   Benjamin Greshin, Esq. Village Attorney Village of Head-of-the-Harbor P.O. Box 829 Smithtown, New York 11787
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether two villages may enter into a mutual assistance agreement for the provision of police protection.
Under Article 5-G of the General Municipal Law, municipal corporations may agree by contract to perform services jointly or that one municipality will perform services for another. General Municipal Law § 119-o(1). Each of the participants to the agreement must have the authority independently to perform the particular services.Id., §§ 119-n(c), 119-o(1). In that the two villages have existing police forces, they may enter into a contract under the above provisions to assist one another in law enforcement. Under Article 5-G, a municipal cooperation agreement would extend appropriate territorial jurisdiction to the police officers for purposes of undertaking responsibilities under the agreement. See, Formal Opinion No. 91-F1, which indicates the broad authority provided by Article 5-G.
We conclude that two villages may enter into a municipal cooperation agreement whereby they assist one another in the provision of law enforcement.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.